Title: From Thomas Jefferson to Mary Jefferson Eppes, 16 July 1802
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My dear Maria
            Washington July 16. 1802
          
          Your sister informs me she has lately given you information of the health of the family. it seems her children have escaped the measles tho some of the negroes have had it. the following is an extract from her letter dated July 10. ‘we are entirely free from the measles here now. those of our people who had it have recovered. at Monticello the last time I heard from there three of the nail boys had it & others were complaining, but whether with the measles or not I could not learn. I will send over to Lilly immediately to let him know your orders on the subject.’ these orders were to remove every person from the mountain who had or should have the measles. I have no doubt you may proceed with the utmost security. I shall be there before you, to wit on Saturday the 24th. and will take care to have a clear stage, if any body should still have it: but there can be no doubt it will have gone through all who were to have it before that date. I am satisfied Francis will have more to hope from the change of air, than to fear from the measles. and as to yourself, it is of great importance to get up into the country as soon as you are able, the liability to bilious diseases being exactly in proportion to the distance from the sea. I leave this on the 24th. and shall be in great hopes of recieving yourself and mr Eppes there immediately. I recieved two days ago his letter of the 8th. in which he gives me a poor account of your health, tho’ he says you are recruiting. make very short stages, be off always by day light and have your day’s journey over by ten. in this way it is probable you may find the moderate exercise of the journey of service to yourself & Francis. nothing is more frequent than to see a child reestablished by a journey. present my sincerest affections to the family at Eppington, and to mr Eppes. tell him the tory newspapers are all attacking his publication, and urging it as a proof that Virginia has for object to change the constitution of the US. and to make it too impotent to curb the larger states. accept yourself assurances of my constant & tenderest love.
          
            Th: Jefferson
          
        